Sargent, J.
We are satisfied, upon the pleadings and proofs, that Palmer parted with his interest in the firm in the spring of 1862, and that it was arranged between him and Came that Came should have his whole rights, be entitled to all the benefits, and be responsible for all the liabilities of the firm of Came and Palmer, so far as it was connected with the Milford Plow Company, and that thenceforth Came was to own and represent, and be responsible for, the original share of Came & Palmer, and that this was done with the knowledge and consent of the other partners in the Milford Plow Company. The said Palmer is therefore discharged.
In reply to the statute of limitations as pleaded by Came, plaintiff alleges a new promise, &c. It appears that more than six years had elapsed after the dissolution of the partnership before the process in this case was served upon Came, and the question might arise whether this suit was commenced, so far as Came is concerned, at the date of the amendment by which he was made a party to the proceeding, or whether, when a bill is amended and a new party summoned in, the proceeding is to be considered as commenced, by relation, from the date of the original bill. But it does not become necessary to consider that question here, because,in addition to the fact that the original articles of co-partnership upon which this proceeding is founded were under seal, there is abundant evidence that Came, shortly before the amendment was obtained in this case, promised to pay the balances found due from him to Raymond and to Putnam & Chase in the former opinion, before referred to.
The evidence does not sustain the charge of covin and fraud on the part of Putnam & Chase. Came is, therefore, to be held responsible for the balances due to the other members of the firm. And it has been settled in such a case,that, upon a bill for an account, filed by one partner against his copartners after the termination of the partnership, all the parties are to be regarded as actors, and the decree should settle the partnership concerns between all the individual partners, as if each was a complainant filing a bill against his copartners. The whole case should be adjudicated upon; not only the claims of the complainant against the defendants, but the claims of the defendants as between themselves. Grove v. Fresh, 9 Gill & J. 280.
To the same effect is Scott v. Pinkerton, 3 Edw. Ch. 70, where it is held, that,upon a bill by a partner for an account of the partnership, if a balance is reported against the plaintiff, the defendant may have a decree therefor upon the plaintiff’s bill.
The evidence tends to show that Putnam & Chase have made some collect)-ns to a small amount since the former opinion was delivered. Let tlieue be adjusted and the proper balances found, when the proper decree vill be entered and writs of execution will issue in favor of said Raymond, and of said Putnam & Chase, (including Obed Chase,) against said Came for such balances.